Citation Nr: 1453532	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-17 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 30 percent prior to April 5, 2013, and 70 percent from April 5, 2013.

2.  Entitlement to a disability rating in excess of 20 percent for hepatitis C.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), prior to April 5, 2013.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010 and August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was originally granted service connection for PTSD in a June 2008 rating decision.  A 30 percent disability rating was assigned.  The Veteran did not appeal this decision. 

In the above-mentioned January 2010 rating decision, the RO continued the 30 percent disability rating assigned to the Veteran's PTSD.  In a July 2012 statement of the case, the RO denied the issue of entitlement to a TDIU, which was added as part and parcel of the Veteran's claim for increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran subsequently perfected an appeal as to both issues.

In December 2013, the Board remanded the case to the AOJ for further evidentiary development.  Subsequently, in a June 2014 rating decision, the AOJ increased the Veteran's rating for service-connected PTSD from 30 percent to 70 percent and granted a TDIU, both effective from April 5, 2013.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a VA Form 9 dated in July 2014, the Veteran claimed entitlement to an earlier effective date for the award of TDIU.  The claim for an effective date earlier than April 5, 2013 for TDIU is encompassed in the issue for entitlement to a TDIU prior to April 5, 2013, as listed on the title page of this decision.

The August 2013 rating decision increased the rating for hepatitis C from 10 percent to 20 percent effective June 27, 2012, denied service connection for coronary artery disease (CAD) with left ventricular dilation with stress and aberrant right sub-clavian artery as a result of exposure to herbicides, and denied reopening the issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD).  In February 2014, VA received a notice of disagreement dated in September 2013, in which the Veteran's representative claimed that the Veteran is entitled to a higher rating and an earlier effective date for hepatitis C and is entitled to service connection for CAD and COPD.  Additionally, in a November 2013 statement in support of his claim, the Veteran described the severity of his hepatitis C symptoms.  The RO issued a Statement of the Case (SOC) in July 2014 which denied an earlier effective date for the 20 percent rating for hepatitis C and continued the denials of service connection for CAD and reopening the issue of service connection for COPD.  However, the RO did not address the issue of entitlement to a higher rating for hepatitis C.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, the issue of entitlement to a disability rating in excess of 20 percent for hepatitis C is on appeal, as listed on the title page of this decision.  (No appeal was completed as to the earliere effective date, CAD and COPD issues.)

In July 2014, the Veteran requested to appear at a hearing before the Board.  Later the same month, by written correspondence, the Veteran's representative canceled the hearing.  Thus, no action in this regard is warranted.  See 38 C.F.R. § 20.704(e) (2014).

The issues of entitlement to a disability rating in excess of 20 percent for hepatitis C and entitlement to a TDIU prior to April 5, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, prior to April 5, 2013, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 70 percent from April 5, 2013, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2009 satisfied the duty to notify provisions with respect to increased rating claim, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA treatment records, including his Vocational Rehabilitation file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Further, the RO initially provided the Veteran a VA PTSD examination in November 2009.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Pursuant to the Board's December 2013 remand, the Veteran was afforded another VA examination in May 2014.  The Board finds that these examinations were adequate as the examiners discussed the history of the Veteran's PTSD, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Under these circumstances, the Board finds that there has been substantial compliance with the directives of the December 2013 remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's current claim for a disability rating in excess of 30 percent for service-connected PTSD was received by VA in September 2009.  As such, the rating period for consideration on appeal is from September 2008.

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

A December 2008 VA mental health consultation report stated that the Veteran was struggling in his marriage, having financial stress, and struggling with his PTSD.  He reported vague suicidal ideation 1 to 2 times a month when he was driving but had never attempted, intended or planned to harm himself.  He stated that his intense love for his children and his religious faith kept him from harming himself.  He was evaluated to not to be at imminent risk for harming self or others.  His inability to sleep, reduced appetite, and nightmares were significantly contributing to his stress and negative mood level.

VA treatment records dated in June 2009 indicate nightmare, decreased sleep, loss of joy in life, panic attack, increased irritability, lack of trust in other people, decreased hope, and poor concentration  He indicated that he had not heard from his oldest son.  He had recurrent death thought (suicidal inclination) and anger rages.  The Veteran denied a plan to kill himself.  No hallucination or delusion was noted.  In July 2009, the Veteran again reported suicidal inclination but without plan or intent.  He continued to be diagnosed with PTSD and major depressive disorder.  A GAF score of 53 was assigned.

VA mental health notes dated in July and September 2009 reflect that the Veteran reported intrusive memories, depression, anxiety, problems with sleep, occasional nightmares, recurrent death thoughts ("suicidal inclinations"), "trust problems" with others, hypervigilance, and avoidance behaviors.  The examiner noted as to family/peer group relationships that the Veteran's family support was limited but his relationship with children was "great."  The examiner noted as to employment/financial status that after service, the Veteran sold shoes for several years and then worked for another store 1.5 years.  Then he worked for a car dealer as a salesman for 10 years.  He had been working for a scooter store for the last 7 years in a new territory and was struggling.  On mental status examination, the Veteran's hygiene was fair and he was cooperative.  His speech was fluent, spontaneous, and well-articulated.  He showed full and appropriate affect, stressed and depressed mood, full orientation, average intelligence, good attention, fair concentration, good recent memory and fair remote memory, and coherent, linear and goal-directed thought process.  He denied hallucinations, delusions, active thoughts to harm himself, obsessions, or compulsions.  His homicidal and violence risk was low.  His judgment and insight were fair.  The assessments were PTSD and major depressive disorder.  GAF scores were 55 in July and 52 in September 2009.

The Veteran underwent a VA examination in November 2009.  The VA examiner indicated that the claims file was reviewed.  The Veteran and his wife of 10 years had been in counseling but she informed him that she wanted a divorce.  No suicidal or homicidal ideation was reported.  They had two children to whom the Veteran was close.  He attended church but had no other social activities.  He spent time with his children in the evening.  He worked as an account manager for scooter store.  On mental status examination, he was clean, neatly groomed and casually dressed.  He exhibited unremarkable psychomotor activity, clear and coherent speech, cooperative, friendly and attentive attitude, appropriate affect, worried and irritated mood, intact attention, full orientation, unremarkable thought process and thought content, with no delusions, and average intelligence.  He understood outcome of his behavior and that he had a problem.  He reported getting 3 or more hours of sleep a night.  There was no evidence of hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, episode of violence, or problem with activities of daily living.  His impulse control was good, his memory was normal, and he was able to maintain minimum personal hygiene.  He displayed chronic PTSD symptoms of persistent re-experiencing of the traumatic event, avoidance of stimuli associated with the trauma and numbing of general responsiveness, and increased arousal.  He reported continuing recollections, emotional and physical reaction to military service-related experiences, of variable severity and duration.  He tended to withdraw and emotionally shut down during periods of stress.  He was capable of managing his financial affairs.  He was currently employed as a district sales manager full time, for the past 5 to 10 years.  The diagnosis was PTSD, and a GAF score of 52 was listed.  Regarding the functional status and quality of life, it was noted that the Veteran's fatigue resulted in little energy doing job in the afternoons and loss of intimacy in marriage.  The examiner found that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning in routine behavior, self-care, and normal conversation.  The Veteran tended to withdraw and isolate when stressed, loss of libido and no intimacy in marriage.

A December 2009 VA psychiatry note reflects his problems in marital relationship.  Objectively, he was neatly dressed and had regular psychomotor activity.  He exhibited fluent, spontaneous, well-articulated speech; mildly constricted and fidgety affect; and demotivated and intermittently depressed mood.  He was fully oriented, coherent, linear, goal-directed, and appeared cognitively intact and non-psychotic.  He had recurrent death wishes, with no current intents or plans.  The assessments were chronic PTSD and recurrent moderate major depressive disorder, and a GAF score of 53 was noted.

A February 2010 VA psychiatry report reflects the Veteran's depression, intrusive memory of combat, nightmare, poor anger control, and increased vigilance and startle response.  A GAF score of 52 was noted.

In an April 2010, the Veteran reported having "more anxiety, ... haven't been sleeping, more nightmares."  He noted that he got easily stressed and angry and that he was having 3 to 4 episode of anxiety per week.  The Veteran stated that "I'm becoming less and less organized, with problem concentrating.  I don't feel secure anymore, I feel inadequate ...  a lot of conflict going inside me.  Every day at work is a struggle, some days I do absolutely nothing.  I'm not productive.  Some days I barely take care of myself."  The Veteran had difficulty being there for his kids at times and had spontaneous crying spell after episodes of rage.  A GAF score of 45 was assigned.

A May 2010 letter from Vet Center counselor, Richard L. Frank, indicated hyperaroused state of emotions, including anger, rage and hypervigilance.  It was noted that over the course of treatment, the Veteran's GAF score had moved within the 43 to 50 range.  He reported restless sleep, lack of motivation to complete tasks, and no social circle.  His short and long term memories were impacted.  He continued to make ill-advised choices on his well-being with regard to his family, work performance and life decision.  He experienced flashbacks, nightmares, inability to control emotions.  It was further noted that the therapy sessions had shifted from fostering improvement to maintaining stability and that due to the invasiveness of his symptomatology, the Veteran should not be in the workforce as he presented a potential to be explosive; he would receive maximum benefit from leaving a stressful working environment and concentrating on his therapy.  There was little likelihood that his condition would improve in the future.

VA psychiatrist notes dated from August to October 2010 reflects that the Veteran was currently treated with 3 different psychotropic medications for his PTSD and depression symptoms.  It was noted that since June 2009, he had also attended individual and group therapy sessions for PTSD.  He continued to report significant depression and anxiety, worsening in concentration with job-related tasks, difficulty keeping track of conversations and completing assignments.  He had grown more isolated over time and spent most of his non-working hours at home by himself away from his wife and children.  Other persistent symptoms included hypervigilance, increased startle response and anxiety in crowds, inability to sit still among strangers, avoidance of public functions, which impacted his level of socialization and opportunities to spend more time with his children.  He reported loss of interest in previously enjoyed activities, disturbed sleep patterns, decreased energy and motivation, and even death wishes or indifference about his life expectancy and quality.  He found it a burden to keep up with his work duties and would rather retire and spend more time with his family or by himself.  Objectively, he had regular psychomotor activity, and was fluent, spontaneous, and well-articulated.  His affect was mildly tense and restless and his mood was more stress.  He was coherent, linear, and goal-directed, and nonpsychotic.  He appeared grossly cognitively intact, but his memory and concentration were worse.  The diagnoses were chronic PTSD and major depressive disorder.  GAF scores were 43 in August and 42 in October 2010.

A February 2011 VA psychiatry note indicated continued isolation, avoidance and depression.  A GAF score of 42 was assigned.  In May 2011, the Veteran reported increased panic attack and flashback, after a car accident.  The VA psychiatrist noted a worsening mood, in part due to new stressors, and assigned a GAF score of 40.

An August 2011 VA psychiatry note reflects that the Veteran continued to be easily irritable and socially isolative.  Objectively, he had regular psychomotor activity; fluent, spontaneous, and well-articulated speech; slightly tense affect; and anxious mood.  He was coherent, linear, goal oriented, non-psychotic, and not suicidal or homicidal, but did not care about life much.  He appeared grossly cognitively intact; his memory and concentration were worse.  He was willing to continue follow up and take psychotropic as recommended.  He denied any thoughts of harming himself.   The Axis diagnoses were chronic PTSD, recurrent and moderate major depressive disorder, and a GAF score of 43 was listed.

A letter from Mr. Frank received by VA in December 2011 reflects that the Veteran was noted to be in a downward spiral.  He was having difficulty controlling his anger causing problems with his children and his wife.  The Veteran and his wife were sleeping in separate rooms; the Veteran was emotionally disconnected.  Mr. Frank noted that the Veteran's hyper-aroused state had historically spurred a desire to purchase ammunition for his pistol.  The Veteran's paranoia had sabotaged his ability to access mental health services.  He suffered from severe anxiety and depressive symptoms, persistent rumination upon the negative, withdrawal when angry in order not to engage in maladaptive behavior.  He then ruminated on the matter and finds himself engaging in lethal thoughts over that person.  Mr. Frank indicated that the Veteran's anxiety and irritability have affected his social functioning noting that he had few social contact or involvement in activities.  Mr. Frank opined that [a]lthough gainfully employed it is not without impairment.  He noted that the Veteran's work productivity was hindered by his intrusive thoughts.  The Veteran's judgment appeared skewed to the negative.  

A December 2011 VA psychiatrist note reflects that the Veteran reported increased stress from different sources over the last few week, including problems with coworkers, wife's and daughter's health problems.  He had persistent symptoms of PTSD, including hypervigilance of his surroundings, distrust of others-particularly in unfamiliar situations, uneasiness in large crowds, and a negative view of the world and the future.  He also reported ongoing death thoughts and wishes without being actually suicidal or homicidal.  He lost interest in some of his daily activities, had chronic decreased sleep and daytime fatigue and irritability that got in the way of his relationship with his wife and children.  His social functioning was very much affected by his ongoing symptoms, having difficulty expressing his emotions, and maintaining a defensive attitude around him at all times.

VA psychiatry notes dated in March and June 2012 reflect that the Veteran continued to report intrusive memories, irritability out of proportion and recurrent thought of death.  On mental status examination, the Veteran was neatly dressed and cooperative, with no significant agitation nor retardation.  He had good eye contact.  He showed fluent, spontaneous, well-articulated speech, mildly constricted and tense affect, easily irritable mood, fair attention, intact concentration, fair memory, coherent, linear and goal oriented thought process, and thought content with no delusions or hallucinations.  His judgment and insight were fair.  He was fully oriented.  In June 2012, the Veteran continued to suffer PTSD related to his combat experience in Vietnam, as well as major depressive disorder, and was currently taking 3 different psychotropic medications for his symptoms.  He has attended individual and group therapy sessions for PTSD and depression.  He reported increased stress from different sources and increased symptoms of PTSD and depression over the last 2 to 4 weeks.  This had exacerbated symptoms such as decreased sleep, more frequent nightmares, increased irritability, sporadic thoughts of death without a plan, guilt over his past marriage and loss of his daughter, lack of motivation, neglect of personal hygiene, and problems concentrating and making decisions.  These symptoms were negatively impacting his level of functioning in different areas.  At home he was more irritated and detached from his current wife and children.  At work he was less able to perform make decisions and is currently on leave to grieve the death of his daughter and prepare for her funeral; he was not sure if he would be able to return to work.  GAF scores were 44 in March and 43 in June 2012.

A June 2012 letter from Mr. Frank stated that the Veteran has been in treatment with the Orlando Vet Center since February 18, 2010 for PTSD and depression.  He continued to have difficulty with controlling his emotions, anger, outbursts, sleep problem, anxiety, intrusive thoughts, sporadic thoughts of death without plan, and hypervigilance.  Mr. Frank noted that the Veteran's eldest daughter passed away and he was not engaging in obsessional behaviors related to safety, which suggested persistent danger of hurting others as he had recently engaged in unprovoked irritability with periods of violence.  His hygiene has degraded and it was suspected that he was able to perform activities of daily hygiene.  He had some trouble with memory and recall.  His work was suffering due to his increased depression and he may be unable to get back to work.  His paranoid behavior pattern persisted and had not presented itself in the form of suspiciousness of others and their intentions.  He did not trust any one.  He reported an increase in the intensity and severity of his severe PTSD symptoms and his judgment appeared skewed to the negative.  The Axis I diagnoses were PTSD, depression and bereavement, and a GAF score of 43 was listed.

VA treatment records dated in July 2012 show that the Veteran was admitted voluntarily for depressive symptoms and suicidal ideation without plan.  It was noted that the recent death of his daughter precipitated and worsened his depressive and PTSD symptoms.  On mental status examination, the Veteran was well groomed, with no bizarre behavior and no evidence of psychomotor agitation or retardation.  The Veteran was open, cooperative, easy to engage, spontaneous and made good eye contact.  He had depressed and tearful mood, congruent affect, and normal speech.  He denied hallucinations.  There was no evidence of delusions, paranoia, ideas of reference, preoccupation, obsessions and compulsions, phobia, or homicidal ideation.  He had organized, relevant, goal directed thoughts with no evidence of disordered thought process.  He was alert and fully oriented.  He had average concentration and attention, intact memory, fair impulse control and judgment and limited insight.  The diagnoses were bereavement, chronic PTSD with exacerbation, major depressive disorder without psychotic symptoms.  A GAF score of 20 was noted.  Regarding vocational functioning, the Veteran reported that "I try to leave as early as I can after I make the number of required steps and the concentration and the attitude and the effort is not there - and it is on a big decline."

VA psychiatry notes dated from September 2012 to June 2014 reflect problems controlling anger, symptoms of depression, irritability, disturbance of sleep, dysphoric mood, social avoidance, intrusive memories, guilt, strained relationship with his loved ones, and loss interest in previously enjoyable activities.  On mental status examination, the Veteran was neatly dressed and cooperative, with no significant agitation nor retardation.  He had good eye contact.  He showed fluent and spontaneous, fair to mildly constricted affect, variable mood with multiple situational stressors, fair attention, intact concentration, fair memory, coherent, linear and goal oriented thought process, and thought content with no delusions or hallucinations.  His judgment and insight were fair.  He was fully oriented.  The diagnoses were chronic PTSD and major depressive disorder.  In June 2013, the Veteran reported that his company folded up and he was laid off at the end of March 2013.  He volunteered at a Christian food bank and at a homeless shelter once a week but being home most of the time was causing friction with his wife.  GAF scores were 49 in September 2012, 52 in December 2012 and March 2013, 50 in June 2013, and 47 in September 2013.  

In a February 2013 letter, Mr. Frank discussed the Veteran's anxiety, intrusive thoughts, and safety concerns regarding his negative thoughts toward himself.  The diagnoses were PTSD and major depressive disorder and a GAF score of 45 was noted.  Mr. Frank noted the Veteran's occupational social functioning impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood modulation, due to suicidal ideation, obsessional safety rituals which interfere with his routine activities, his aggressive and occasionally illogical speech patterns, chronic panic attacks, chronic depression, inappropriate and ineffective engagement with his environment, impaired impulse control, unprovoked irritability with periods of verbal violence, dissociations, difficulty in adapting to stressful work circumstances, and inability to establish new and maintain current relationships.

An April 2013 mental health evaluation report from Mr. Frank noted a diagnosis of PTSD and a GAF score of 45.  Clinical symptoms included nightmares occurring 3 to 5 times a week, daily flashbacks, chronic intensive thoughts, avoidance of trauma-related stimuli, chronic flat affect and emotional numbness, panic attacks occurring 3 to 4 times a week.  It was noted that these symptoms resulted in 2 divorces and a strained marital relationship at present.  His social function consisted of other veterans in conjunction with treatment.  His work reduction was related to his intensive and negative impact his all-or-nothing thinking had on his superiors and peers.  He could not manage subordinates due to his anger outburst.  His chronic anxiety and intrusive thoughts resulted in negative thinking which had manifested in severe depression which was recurrent and lasted for weeks at a time.  He could not feel pleasure and lost interest in himself.  He had been hospitalized at the counselor's request due to suicidal ideation with plan.  On mental status examination, the Veteran was alert and fully oriented.  He exhibited psychomotor agitation, normal speech, anxious and depressed mood, flat affect, preserved thought process, and thought content related this survival of Vietnam and his burden on others.  His judgment was skewed to the negative and insight was poor in that he had not been able to engage in adaptive introspection despite years of cognitive restricting.  His memory was poor and fatigued cognitively.  The counselor opined that the Veteran was too unraveled to work.

In May 2013, VA determined that the Veteran was eligible for vocational rehabilitation service.  A counseling narrative report stated that the Veteran and his current wife have been married for 15 years but he shared that the marriage was dead, since they had not been intimate in 13 years and he lived downstairs and his wife upstairs.  He worked for a scooter company as an accounting manager from 2002 to 2013 and he admitted that working in sales for many years was very stressful.  As for vocational impairment, the Veteran's VA psychiatrist noted the Veteran's capacity to seek and hold gainful employment was impaired due to the severity of his psychiatric condition and persistent and worsening stressors.  In June 2013, the VA vocational rehabilitation counselor determined that it is not feasible for the Veteran to benefit from a program designed to return the Veteran to gainful employment.

In correspondence dated July 2013, Mr. Frank stated that the Veteran continued to work on anger, anxiety, and depression and had made slow progress.

Most recently, the Veteran underwent a VA examination in May 2014.  The VA examiner indicated that the claims file was reviewed.  The pertinent diagnosis was PTSD, and the examiner summarized the Veteran's level of occupational and social impairment with regards to PTSD as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Relevant to social and family history, it was noted that the Veteran had been married to his current wife of 15 years and they had completed martial counseling which was helpful.  He reported attending church but no other social activities.  He spent time with his children and the family enjoyed time at home.  Relevant to occupational history, the Veteran had worked as an account manager for the Scooter store but he was laid off in March 2013.  He had sought work in sales but only offered straight commissions and he could not support family on that income.  His vocational rehab counselor told him that he was not trained or it was not feasible for him to go back into the workforce due to his age, health and mental conditions.

He experienced PTSD symptoms of re-experiencing the traumatic events, intense or prolonged psychological distress at exposure to cues that symbolize or resemble an aspect of the traumatic events, avoidance of or efforts to avoid distressing memories, thoughts, or feelings associated with the traumatic events, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, hypervigilance, and sleep disturbance.  The examiner found that the PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran also experienced symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and suicidal ideation.  He reported no sexual functioning in 12 years but he did express verbal intimacy to his wife and daughters.  On mental status examination, he was appropriately groomed and fully oriented, with good eye contact.  He was calm and cooperative.  He exhibited normal speech, with no psychomotor agitation or retardation, neutral mood, and congruent affect.  He was capable of managing his financial affairs.  The examiner noted that that Veteran's mental condition continued with increased frequency, severity, and duration of symptoms.  He was getting benefit from his individual therapy and medication management and maintained meaningful relationships.  He engaged in activities of daily living and maintained good communication and self-care.  The examiner opined that sedentary occupational functioning that accommodated medical conditions was not precluded by mental condition.

In correspondence dated April 2014, Mr. Frank stated that the Veteran continued to have suicidal ideation, anger, anxiety, and depression and had made very little progress.  It was noted that the Veteran's impairment in his communication was predominantly due to avoidance and dissociative events; this persistent symptom had shown itself as long as he had been seen at the Vet Center.  Mr. Frank noted that the Veteran was able to get up and go places when there was significant external motivation, however in his home his reticence negatively impacted his ability to perform daily living.  He continually had difficulty with time and place.  If not for appointments outside the home he lost track of time.  In regard to his family relations, the Veteran was decreasing in his engagement; he demonstrated poor judgment in relation to his lifestyle and fiduciary decisions as evidenced by his need to short-sell his home.  His thinking was persistently negativistic and his obsession with the Vietnam war continued to impede his ability to appropriately engage others when in general conversation.  His routines revolved around survival and safety quality of life was not in his purview.  His impulsive and angered responses to incidental aspects related to war within general conversations kept his family on edge.  He had lost his ability to adapt to stress and was now avoiding as much environmental stimuli and trauma reminders as possible.  This negatively reinforced his anxiety and had increased his panic attacks.  He had significant depression and suicidal ideation.

A May 2014 letter from the Scooter Store indicated that it had filed for bankruptcy in April 2013 and since then ceased all business operations.  All of its employees were terminated and the IT system shut down resulting in the loss of all employee information.

Based on a thorough review of all of the evidence of record, the Board finds that the functional impairment resulting from PTSD most closely approximates the criteria for a 70 percent disability rating for the entire rating period under appeal.  38 C.F.R. § 4.7.  In reaching this determination, the Board finds it significant that the Veteran's Vet Center counselor, Mr. Frank, who has been treating the Veteran since February 2010 on a regular basis and conducted a comprehensive psychiatric evaluation of the Veteran, diagnosed PTSD, and estimated that his GAF scores to be in the 43 to 50 range, which is indicative of serious symptoms or serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  Throughout the record, the Veteran's GAF scores have been estimated to be from in the 40s or lower 50s, which is consistent with Mr. Frank's assessment.

In the February 2013 letter, Mr. Frank noted the Veteran's occupational social functioning impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood modulation, due to suicidal ideation, obsessional safety rituals which interfere with his routine activities, his aggressive and occasionally illogical speech patterns, chronic panic attacks, chronic depression, inappropriate and ineffective engagement with his environment, impaired impulse control, unprovoked irritability with periods of verbal violence, dissociations, difficulty in adapting to stressful work circumstances, and inability to establish new and maintain current relationships.  This is essentially a restatement of the criteria required for 70 percent rating.  Mr. Frank stated in April 2014 that the Veteran's persistent symptoms had shown itself as long as he had been seen at the Vet Center.  Therefore, a 70 percent rating for PTSD is granted for the entire rating period under appeal.

However, the Veteran's total disability picture does not rise to the severity required for a 100 percent rating.  In this regard, the Board finds that functional impairment comparable to total social and occupational impairment has not been shown in this case.  The record reflects that the Veteran has been married to his current wife for over 15 years.  Although their marriage has been described as "dead" because they used separate rooms and had not been intimate in 13 years, the May 2014 VA examination report noted that the Veteran was close to, and spent time with, his children and the family enjoyed time at home.  In a July 2009 VA mental health note, he described his relationship with his children was "great."  VA psychiatry notes also show that although he socially isolated himself, he was able to attend church regularly.  In June 2013, he reported that he volunteered at a Christian food bank and at a homeless shelter once a week.  Finally, Mr. Frank noted that the Veteran was able to get up and go places when there was significant external motivation, although in his home his reticence negatively impacted his ability to perform daily living.  More significantly, despite Mr. Frank's opinion that the Veteran was too unraveled to work, the Veteran has shown to have been gainfully employed until March 2013 when his company folded and laid off all its employees.  Accordingly, while the Veteran has shown substantial social and occupational impairment, to the extent that such impairment has not been destructive to his family and social life and vocational functioning, the evidence does not demonstrate total social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Nor does the credible lay and medical evidence demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place.  See id.  At all his VA psychiatry secessions and VA examinations, mental status revealed that the Veteran was appropriately groomed and cooperative, with no significant agitation nor retardation.  He had good eye contact and showed fluent and spontaneous, fair to mildly constricted affect, variable mood with multiple situational stressors, fair attention, intact concentration, fair memory, coherent, linear and goal oriented thought process, and thought content with no delusions or hallucinations.  The Veteran did not have inappropriate behavior or episodes of violence; he denied homicidal ideation.  He denied delusions, hallucinations, obsessions, or compulsions.  In review of the record, the Veteran's PTSD symptoms appear to have the worst around June and July 2012 after his eldest daughter's death.  In June 2012, Mr. Frank noted that the Veteran's hygiene had degraded and he recently engaged in unprovoked irritability with periods of violence.  However, the record does not otherwise show any evidence of violent behavior.  Additionally, even when he was admitted voluntarily for severe depressive symptoms and suicidal ideation, the Veteran was well groomed, with no bizarre behavior and no evidence of psychomotor agitation or retardation.  The Veteran was open, cooperative, easy to engage, spontaneous and made good eye contact.  He had depressed and tearful mood, congruent affect, and normal speech.  He denied hallucinations.  There was no evidence of delusions, paranoia, ideas of reference, preoccupation, obsessions and compulsions, phobia, or homicidal ideation.  He had organized, relevant, goal directed thoughts with no evidence of disordered thought process.  He was alert and fully oriented.  He had average concentration and attention, intact memory, fair impulse control and judgment and limited insight.

As such, the evidence does not support a finding of total occupational and social impairment that is the criteria for a 100 percent rating for PTSD.  Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 70 percent disability rating, and therefore the 70 percent rating is the appropriate for the entire rating period on appeal.  38 C.F.R. § 4.7.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating criteria in this case are adequate.  The diagnostic criteria contemplate and adequately describe the functional impairment due to symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned herein and he does not have symptoms associated with this disability that have been unaccounted for by the schedular ratings.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from his psychiatric disability with the pertinent schedular criteria does not show that his service-connected PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's PTSD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The issues have been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, there is no evidence of record that would warrant rating in excess of that assigned herein for his PTSD at any time during the rating period on appeal.  See Hart, 21 Vet. App. at 508.  Rather, the medical evidence of record reflects that the Veteran had similar psychiatric symptoms which appear to have remained relatively stable throughout the rating period under appeal.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning increased ratings for the Veteran's PTSD, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating of 70 percent, but no higher, prior to April 5, 2013, for PTSD is granted.

Entitlement to a rating in excess of 70 percent from April 5, 2013, for PTSD is denied.


REMAND

A statement of the case (SOC) has not been issued addressing the issue of entitlement to a disability rating in excess of 20 percent for hepatitis C.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued.  Accordingly, this issue must be remanded so that the AOJ may issue a SOC.

Additionally, the Board finds that the claim for a TDIU prior to April 5, 2013 is inextricably intertwined with the issue of entitlement to a disability rating in excess of 20 percent for service-connected hepatitis C.  See 38 C.F.R. § 19.31 (2013); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, this issue must be adjudicated by the RO prior to the adjudication of entitlement to TDIU benefits.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA Healthcare System in Orlando, Florida, and any associated outpatient clinics dated from June 2014 to the present.  All records and/or responses received should be associated with the claims file.

2.  Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to a disability rating in excess of 20 percent for hepatitis C.  38 C.F.R. § 19.26 (2014).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal to the August 2013 rating decision to the extent it denied a disability rating in excess of 20 percent for hepatitis C must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to the issue, return the issue to the Board for appellate review.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim of entitlement to a TDIU prior to April 5, 2013.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


